Citation Nr: 0812950	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to a compensable rating for service-connected 
tension headaches.

Entitlement to a higher initial rating for service-connected 
paresthesia of the right knee and lower leg, currently 
evaluated as 10 percent disabling.

Entitlement to service connection for erectile dysfunction.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  
 
The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2007; a 
transcript is of record. 

The issue of entitlement to a compensable rating for service-
connected tension headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected paresthesia of the right 
knee and lower leg is manifested by constant numbness and 
loss of sensation from the knee to the big toe.

3.  The competent lay evidence establishes that the veteran's 
erectile dysfunction began during his active duty service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 20 
percent for service-connected paresthesia of the right knee 
and lower leg have been approximated.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2007).  

2.  Erectile dysfunction was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The AOJ provided notice to the 
veteran in correspondences dated in October 2006 and January 
2007.  In the October 2006 correspondence, the RO advised the 
veteran of what the evidence must show to establish a 
disability rating and effective date for a service-connected 
disability.  Specifically, the RO notified the veteran that 
VA considered the nature and symptoms of the condition, 
severity of the condition, and impact of the condition and 
symptoms on employment.  The RO explained that treatment 
records, Social Security Administration (SSA) determinations, 
and statements from employers or others describing the how 
the veteran's disability affected him and his job performance 
were relevant in determining a disability rating.  The Board 
finds this letter satisfies the notice requirements for 
increased rating claims identified in Vazquez-Flores.  

In the October 2006 letter, the RO also advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claims, namely by 
requesting any additional evidence concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  

In the January 2007 correspondence, the RO specifically 
identified the issues of entitlement to an increased rating 
for paresthesia numbness right knee/lower leg and service 
connection for erectile dysfunction.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (VA must provide notice to 
a veteran with respect to each claim and failure to 
specifically notify a veteran with respect to each claim is 
presumed to be prejudicial error).  In the January 2007 
correspondence, the RO again notified the veteran of the 
disability rating and effective date elements and informed 
the veteran that it was VA's responsibility to obtain federal 
records and his responsibility to obtain private records.  
The RO also essentially requested that the veteran send any 
evidence in his possession that pertained to the claims.  The 
Board finds that together, the October 2006 and January 2007 
letters satisfied VA's duty to notify with respect to the 
increased rating claim.  

Although the AOJ did not provide fully compliant notice with 
respect to the increased rating claim until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a supplemental statement of the case (SSOC) in June 
2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board recognizes that in neither the October 2006 nor the 
January 2007 correspondence did the RO notify the veteran of 
what the evidence needed to show to establish entitlement to 
service connection for erectile dysfunction.  For this 
reason, these correspondences are inadequate for VCAA notice 
purposes with respect to his claim.  The Board acknowledges 
that in a statement of the case (SOC), dated in June 2007, 
the RO identified an April 2005 VCAA development letter.  The 
Board has thoroughly reviewed the claims file, but failed to 
locate this letter.  Not having the benefit of reviewing this 
letter, the Board is unable to determine whether it complied 
with VCAA notice requirements.  Despite being unable to 
conclude the RO has provided the veteran with satisfactory 
notice, the Board finds no remand is necessary.  For reasons 
explained more fully below, the Board is granting the 
veteran's claim for service connection in its entirety.  
Thus, any VCAA notice deficiencies with respect to that claim 
are not prejudicial.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records.  The RO also provided the veteran with a VA 
examination and obtained medical opinions for the claimed 
disabilities.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

Increased Rating for Right Leg Disability 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

The veteran's paresthesia of the right knee and lower leg is 
rated 10 percent disabling pursuant to Diagnostic Code 8520, 
for mild paralysis of the sciatic nerve.  38 C.F.R. § 4.124a 
(2007).  A higher rating of 20 percent requires moderate 
paralysis of the sciatic nerve.  A 30 percent rating is 
assigned when the condition is moderately severe.  Id.  

The Board finds that the evidence supports a 20 percent 
rating for this disability.  The VA examination report, dated 
in December 2005, was notable for findings of impairment upon 
conducting sensory examination of the right lower extremity.  
The examiner described the impairment as "poor-mild 
sensation of the L-4 nerve distribution (medial aspect of the 
right leg from the knee to the first toe)."  According to 
the report, the veteran's subjective complaints consisted of 
numbness from his knee to his ankle going down to right leg 
to his foot.

At the veteran's Travel Board hearing, he testified that his 
right leg was "constantly numb" from the knee to his big 
toe.  The veteran also testified that this numbness sometimes 
caused problems walking.  The veteran described walking in 
crowds as problematic because he was unable to maneuver 
around people or corners.  The veteran also described 
difficulty using the gas and brake pedal when driving.  

Although the VA examiner described the impairment of 
sensation as only "mild," the veteran's testimony 
describing his difficulties, and the examiner's findings that 
the entire lower right leg was affected, suggests the 
disability is more severe than contemplated by the 10 percent 
rating.  Considering that all doubt is to be resolved in the 
veteran's favor, the evidence in this case justifies the 
higher rating.  38 C.F.R. § 4.3 (2007).

The Board declines, however, to grant a 30 percent rating 
because the medical evidence does not show the condition to 
be moderately severe.  Notably, the VA examination report was 
negative for any other neurological abnormalities such as 
motor or sensory impairment.  

The Board also finds that the 20 percent rating is justified 
for the entire appeal period.  Accordingly, a staged rating 
is not in order and a 20 percent rating is appropriate for 
the entire period of the veteran's appeal.  Fenderson, 12 
Vet. App. at 119.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected paresthesia of the right 
knee and lower leg causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover, the 
veteran has not raised such an issue.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2007).  In the instant case, to 
the extent that the veteran's service-connected paresthesia 
of the right knee and lower leg interferes with his 
employability, the currently assigned ratings adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Service Connection for Erectile Dysfunction

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In certain 
circumstances, however, lay evidence may be competent to 
establish a diagnosis.  These circumstances include when: (1) 
a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical profession.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Whether lay evidence is competent and sufficient in a 
particular case is a factual issue to be addressed by the 
Board.  Id.    

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence that it finds 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Id.  

At the veteran's Travel Board hearing, he testified that his 
erectile dysfunction began right after he had low back 
surgery in service around 2000.  The veteran maintained that 
he was able to get only "partial" erections.  The veteran 
stated that his doctors in the service told him it would 
improve over time, but that it did not.  The veteran's wife 
confirmed the veteran's statements.  

The veteran's service medical records showed that in April 
2002, the veteran underwent an L4-L5 diskectomy.  The Board 
was unable to find any references to erectile dysfunction in 
any of the follow-up treatment records.  Current medical 
evidence pertaining to this issue is found in a VA 
examination report, dated in December 2005.  In that report, 
A.P., Physician Assistant, Certified, stated that she could 
not provide an opinion linking the veteran's erectile 
dysfunction to his low back surgery without resorting to mere 
speculation.

The Board finds that despite there being no favorable medical 
nexus opinion of record, the lay evidence substantiates the 
claim.  Based on the nature of this disability, the Board 
finds the veteran, as a layperson, is competent to diagnosis 
it.  Jandreau, 492 F.3d at 1377.  The Board also finds the 
veteran's and his wife's testimony regarding the onset of 
this disability to be credible.  Their statements were 
consistent with each other and were not contradicted by any 
other evidence in the claims file.  




ORDER

A 20 percent rating is granted for service-connected 
paresthesia of the right knee and lower leg, subject to the 
law and regulations controlling the award of monetary 
benefits. 

Service connection for erectile dysfunction is granted.


REMAND

In the veteran's notice of disagreement, received in August 
2006, the veteran expressed dissatisfaction with the 
diagnosis of tension headaches found in the VA examination 
report.  The veteran asserted that his disability was a 
cracking sensation in the neck that resulted in headaches.  
At the veteran's Travel Board hearing, he essentially 
maintained that the VA examiner did not consider the relevant 
circumstances regarding his headaches/neck cracking claim.  
The veteran described how he often bumped his head on pipes 
and bent around corners while he served as a missile 
technician on a submarine.  The veteran suggested that these 
circumstances contributed to his headaches, but were not 
considered by the examiner.  

The veteran's service medical records included a report of 
medical history, dated in May 2005, in which the veteran 
reported frequent headaches relieved by cracking his neck.  
In the examiner's summary, the examining physician commented 
that these headaches were likely tension headaches versus 
cervical degenerative disc disease.  In an ionizing radiation 
medical examination report, dated in May 2005, Dr. P.S. 
stated that the veteran had cervical degenerative disc 
disease causing headaches.  It is not clear whether cervical 
degenerative disc disease was shown by radiological tests, or 
whether the doctor based such a diagnosis on history only.  

In the December 2005 VA examination report, the examiner did 
not comment on whether the veteran's headaches were related 
to a cervical spine disorder.  Given the references to 
possible degenerative disc disease in the veteran's service 
medical records, and the veteran's testimony regarding the 
nature of his headaches, the veteran should be provided with 
another examination taking these factors into account. 
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with another VA 
examination for his neck 
cracking/headaches claim.  The examiner 
should be instructed to review the entire 
claims file, including the separation and 
ionizing radiation medical examination 
reports dated in May 2005 referring to 
degenerative disc disease.  The examiner 
should also consider the veteran's 
statements regarding how he often bumped 
his head and bent his neck while serving 
on a submarine.  In consideration of this 
evidence, the examiner should provide an 
opinion as to whether it is as likely as 
not that the veteran incurred a disability 
of the cervical spine manifested by 
headaches during or as a result of his 
active duty service.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for an 
increased rating for service-connected 
tension headaches should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


